United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 14, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-40022
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE GUADALUPE LERMA-GARCIA,

                                     Defendant-Appellant.


                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 1:05-CR-558-ALL
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Jose Guadalupe Lerma-Garcia

(Lerma) has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).         Lerma

has filed a motion requesting the appointment of substitute

counsel.    Our independent review of counsel’s brief, Lerma’s

response, and the record discloses no nonfrivolous issue for

appeal.    Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-40022
                               -2-

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.   The motion by

Lerma for substitution of counsel is DENIED.    See United States

v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).